11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

In re Brandon G. Fielding,                    * Original Mandamus Proceeding

No. 11-18-00294-CR                            * November 8, 2018

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.;
                                                Gray, C.J., sitting by assignment;
                                                and Wright, S.C.J., sitting by
                                                assignment)
                                                (Bailey, C.J., and Willson, J.,
                                                not participating)

    This court has considered Relator’s pro se petition for writ of mandamus
and concludes that the writ of mandamus should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s opinion, the petition for
writ of mandamus is dismissed.